eRe xi Case 2:18-cr-00198 Document 41-1 Filed 12/31/18 Page 1 of 9 PagelD #: 192
a ’ SEARCH WARRANT

‘ STATE OF WEST VIRGINIA, County of Fayette , to-wit:

To the Sheriff or any Deputy Sheriff of the County, to any member of the Department of Public Safety, or to any
police officer authorized by law to execute search warrants:

_ Whereas. Detective Sergeant S. R. Morris . has this day made complaint on oath F
|

a

before the undersigned, a Magistrate of said County. that onthe 7th day of September ,20 17,
in the said County of Fayette ; prior to the issuance of this warrant,

Melissa Figueroa did unlawfully, [¥] and feloniously / [_] but not feloniously,

(state the offense)
Delivery of a controlled substance 60A-4-401

it is unlawful for any person to manufacture, deliver, or possess with intent to manufacture or deliver, a controlled

 

 

substance.

 

and that the complainant has cause fo believe and does believe that property (check all that apply),
a. [¥] stolen/L] embezzled (_] obtained by false pretenses;
b. [¥] designed and intended for use/[¥]which is and has been used as a means of conmnitting such criminal offense;
c. | manutactured/ |] sold/ |v] kept/ lv] concealed/ || possessed/ |v’! controlled /

designed and intended for use/|¥| which is and has been used in violation of the criminal laws of the state-

  

 

 

 

 

 

 

 

d. |“! evidence of a crime. GOVERNMENT
Namely (slate property to be seized), EXHIBIT
See attachment A CASE
NO. 2 :1§-sr-_ 19
= EXHIBIT |
NO.
is concealed in (describe premises), . (_] Check if continuation sheet 1s inciuaea.
See attachment B ; ; |

 

and that the grounds for probable canse for the issuance of this warrant are as follows: (state facts for belief)
See attachment C . ,

 

 

and that fhe name of the person whose affidavit ha een-taken in support of the issuance of this warrant is
etective Sergeant 8. OITis Lok ag | g ‘complainant's name).
Detective Sergeant S. R. Mori Bet SIL” deonapledtetcitts vicnie}

You are, therefore, commanded in the name of the State of West Virginia to search forthwith the premises
above described and all appurtenances appertaining thereto for the property above specified, to seize such property
and bring the saine before me to be dealt with according to law.

Given under iny hand thisthe 7 dayof So frail ,20/7 .

NOTE: 7. Va. Code § 62-1A-4 provides specifically that a warrant — rat Lbymy-

 

 

 

 

 

nay be executed and retumed only within 10 days after its date. Magistrate's Sigdature °
SCA-M28: Search Warrant (Affidavit and Complaint, Warrant, and Property Receipt) Page 2
Revision Date: 07/15/2016; Docket Code(s): MM[WAS OF. 67 17
Case 2:18-cr-00198 Document 41-1 Filed 12/31/18 Page 2 of 9 PagelD #: 193

ATTACHMENT A

1. ne and all controlled ee including, HEROIN, and any other
controlled, can gerOMs substance not legally prescribed. |

2. Books, records, receipts, notes, ledgers and other papers relating to the
transportation, ordering, purchase and distribution of controlled
substances; in particular, HEROIN, and any and all other controlled,

dangerous substances.

3. Papers, tickets, notes, receipts, and other items relating to domestic travel.

4. Books, records, invoices, receipts, records of real estate transactions, bank
statements, and related records, certificates of-deposits, passbooks, money
drafts, letters of credit, money orders, bank drafts, cashier’s checks, bank
checks, correspondence, locked container and or safes, safe deposit box
key’s, money wrappers, and other items evidencing the obtaining,
secreting, transfer and/or concealment of assets and the. obtaining,
secreting, transfer, concealment and/or expenditure of money.

5. Electronic equipment, such as computers, telex machines, facsimile
machines, currency counting machines, pagers (alpha-numeric display ©
beepers), telephone answering machines, and related manuals used to
generate, transfer, count, record and/or store the information described
in Items 1, 2, 3, and 5 of this exhibit. Additionally, computer software,
tapes and discs, audio tapes, and the contents therein, containing the
information generated by the aforementioned electronic equipment.

6. Cellular telephone(s)and/or portable cellular telephone(s),and any stored
electronic communications contained therein.

7. United States currency, precious metals, jewelry and financial
instruments, including mortgage notes, stocks, bonds.

DA fat sf >

Pliny

“fi

 
Case 2:18-cr-00198 Document 41-1 Filed 12/31/18 Page 3 of 9 PagelD #: 194

5 8. Photographs, including still photographs, negatives, videotapes, films,.

undeveloped film and the contents therein, slides, in particular,
photographs of co-conspirators, of assets and/or controlled Dangerous

Substances.

9. Address and/or telephone books (written or typed by hand as opposed to
printed commercially), rolodex indices and any papers reflecting names,
addresses, telephone numbers, pager numbers, fax numbers and/or telex
numbers of co-conspirators, sources of supply, customers, financial
institutions, and other individuals or businesses with whom a_ financial

relationship exits.

10.Indicia of occupancy, residence, rental and/or ownership of the premises
described herein including, but not limited to, purchase or lease

agreements, and keys.

11.Firearms and ammunition, including but not limited to handguns,
pistols, revolvers, rifles, shotguns, machine-guns and other weapons,
and any records or receipts pertaining to firearms and ammunition.

12. Any other financially related records showing the disposition of‘funds or
other documents relating to assets.

13.Records of all business ventures, partnerships, corporations,
proprietorships, or any other entity.

14.Proceeds of drug trafficking to include, but not limited, to U. S. Currency.

15.Drug paraphernalia and other items used for _ transporting,
smuggling, concealing, packaging, distributing, cutting, weighing and
separating controlled substances to include but not finned to HEROIN,
and any and all controlled substances.

\
\

 

 

REEIERE
Case 2:18-cr-00198 Document 41-1 Filed 12/31/18 Page 4 of 9 PagelD #: 195

}

Attachment B

The residence is located at I , Oak Hill, Fayette County WV. The residence Is described
as a single family, two story dwelling. The residence has white in color siding,-with brown in color siding
on the front eves. The residence has a covered front porch and black in color shutters on the front
windows. The residence as a attached carport located to the right side of the residence. From the Oak
Hill Police Department cross Virginia Street onto Fayco Avenue. Travel approximately 250 feet and turn
right onto Richards Street. Travel approximately 300 yards on Richard Street and make the left hand
curve onto Chestnut Avenue. Travel approximately 100 yards on Chestnut Avenue and turn left onto
Park Street. Travel approximately .2 of a mile on Park Street and turn right onto Woods Avenue. Travel
approximately 370 feet on Woods Avenue and the residence will be located on the left hand side of the
roadway. The residence is the 6" residence on the left hand Side of the road on Woods Avenue coming
from Park Street. ,

Any and all vehicles, garages, outbuilding and campers located on the said curtilage.

SS
é \ ’ o
Le o
. ’
N\, a
a o
\ J vf
oa
/™.
\.

ENTE

Se TEESE
fe

 

 

 
Case 2:18-cr-00198 Document 41-1 Filed 12/31/18 Page 6 of 9 PagelD #: 197

ATTACHMENT C

State of West Virginia,
County of FAYETTE, To Wit:

Affidavit

Your affiant, Detective-Sergeant S.R. Morris, being a sworn law enforcement officer,
employed with the Fayette County Sheriff's Department and currently assigned to the
Central West Virginia Drug and Violent Crime Task Force, being first duly swom, does

hereby depose and say:

On this day, the affiant came forward and states that he is a member of the Central West
Virginia Drug and Violent Crime Task Force and currently deputized with the West
Virginia State Police; and part of his duties as an officer are to investigate crimes that
occur in the State of West Virginia. Your affiant has participated in and conducted
numerous investigations, some of which require the completion and execution of search

warrants.

A) Your affiant, Detective-Sergeant S.R. Morris, has been successful in the
investigation, arrest and conviction of numerous felony offenders. Your
affiant’s experience as a member of the Central West Virginia Drug and
Violent Crime Task Force includes, but is not limited to multiple felony drug
investigations, to include violent crimes, property crimes, drug investigations,
etc. Since being assigned to this location, your affiant has been involved in
numerous State and Federal narcotics investigations, as well as other types of

investigations.

’ (B) Your affiant, Detective-Sergeant S.R. Morris, is a sworn officer, with the
Fayette County Sheriff's Department. Furthermore, your affiant is deputized

with the West Virginia State Police.

(C) Your affiant graduated from the West Virginia State Police Academy in May
2007 and received training in ‘criminal investigations, homicide investigations,
drug identification, drug investigation techniques and laws regulating
controlled substances while attending the training course.

@) Your affiant further states that on 09/07/2017 at approximately 1700 hours,
that he along with Detective-Sergeant C.A. Young were conducting
surveillance in the parking lot area of the Dollar Tree in Oak Hill, Fayette
County, WV. At this approximate time I witnessed a gold Ford Taurus
(WV#5SE572) pull up beside a vehicle sitting in the parking lot. I then
witnessed a white female subject who I identified as Melissa Figueroa go up to”
the driver’s side of another vehicle sitting in the lot and meet with a subject
through the window of the vehicle. I then witnessed Melissa Figueroa hand

Deb Gt MOR

Dai fF

7
Case 2:18-cr-00198 Document 41-1 Filed 12/31/18 Page 7 of 9 PagelD #: 198

the subject a small item through the window of the vehicle. I then witnessed
the subject in the vehicle hand Melissa Figueroa a sum of U.S. Currency and
then witnessed Melissa Figueroa put the U.S, Currency inside her bra on her
left side. Melissa Figueroa then got into her vehicle and left the area. I then
conducted a take down on the vehicle of the subject that gave the U.S.
Currency to Melissa Figueroa in the parking lot near the Comac Liqour Store
and I approached the subject in the vehicle and identified myself as a Detective
working for the Central WV Drug Task Force and questioned them about the
transaction. The subject then stated that they had purchased heroin from
Melissa Figueroa with the U.S. Currency and pulled out a plastic baggy with a
brown substance contained within consistent with Heroin out of their front
right pants pocket and handed it to me. The subject then agreed to work as a
Cooperating Individual for the Central WV Drug Task Force. Myself and Det-
Sgt. Young then observed the gold Ford Taurus sitting in front of
GE, in. Oak Hill, WV where we had prior knowledge that Melissa °

Figueroa lived or stayed at.

(E) On the same date I met with the aforementioned CI. I-conducted a search of
the CI along with their vehicle and found them to be free of any drugs,
moneys, paraphernalia, or weapons. I then provided the CI with prerecorded
United States Currency and an audio/video recorder. Myself and Det-Sgt
Young then conducted surveillance at i, in Oak Hill, Fayette
County, WV where we had prior knowledge that Melissa Figueroa lived or
stayed at. We then witnessed Melissa Figueroa come out
WE and get into a Gray Dodge Neon (WV#DRA700) along with another
female. We then followed the vehicle in the area of the Dollar Tree where I
witnessed the vehicle pull up ‘beside of the CI. We then witnessed Melissa
Figueroa get into the CI’s vehicle for a short period of time. Melissa Figueroa
then exited the CI’s vehicle and got back into the Dodge Neon and myself and
Det-Sgt Young then followed them back to the residence a
GG in Oak Hill, Fayette County, WV. I then met back with the CI at an
undisclosed location where the CI handed me (1) clear baggie with a brown
substance contained within consistent with Heroin. The CI then stated that
they had purchased this from Melissa Figueroa with the prerecorded U.S.
Currency that I provided to them. I then conducted a search of the CI along
with their vehicle and found them to be free of any drugs, moneys,
paraphernalia, or weapons. . =

(F) Members of the Central West Virginia Drug have received numerous
complaints about the sale and distribution of Heroin from this residence.
Members of the Task Force have received numerous complaints about other
subjects who are known to live or stay at the residence described. Those

subjects are Keith Sizemore and Amber Evans.
: 4

Hts p>
4) 7 4
Case 2:18-cr-00198 Document 41-1 Filed 12/31/18 Page 8 of 9 PagelD #: 199

(G) Based upon the above information, the experience and training of your affiant,
the undersigned officer has probable cause to believe the items sought in
Attachment A may be found at the residence as described in attachment B of
this document. Items may also be found in vehicles, outbuildings, garages or
campers that are on the said property. It is known as common practice for
people whom deal controlled substatices to store the items that are listed in
Attachment A in the above listed areas on their property. Therefore, your
affiant requests a search warrant for the described property from-the residence
and property described as in attachment B of this document. Your affiant
swears the aforementioned information is true and correct to the best of his

knowledge and beliefs.
Bet S44 SMD

Detective-Sergeant S.R. Morris _
CWVDVCTF

 
Case 2:18-cr-00198 Document 41-1 Filed 12/31/18 Page 9 of 9 PagelD #: 200

 

 

 

 

 

 

Cas. ol
R —
- PROPERTY RECEIPT
- STATE GF WEST VIRGINIA, County of Fayette , to-wit:
I, the undersigned, did execute the within warrant, on the 2 day of See 7 2077

time: 2271 Oam/ om, by searching the premises therein described.

The following is an inventory of the property seized, hereby receipted:

(QG) large $agsieé con Pavia'ng Brow Se bstquct, (2¥6) Spee fl
: Gassr eg Cou fate “4g Sac eoat fubstauce
(AC) ge? cf dryrtal Som hed Cvs @lecer ) AC) refer PSF FBb- “1190S
‘ unth f2) loaded VARS G ZINE 6. GC) Borman S26 9m bFGF 20-66

wi th (4) round OFre2Z. 2) ur VU, S. Cmenee (2 G) VIAY Cpe ye

ata (GD) FZ/00. ao 24 i. S. Corredey
‘gdle Qazi 7 Chery Scherado Bed Wt J0-f QACVKRECFH 27 5908567 ows YL Key

(x# Harter Divi I Léon Zoid VIN - {PDIBEVIEE BOZITYG ow th key

(QD) W002 Tigote gealaa VIM =~ TIDBEB2K22007S 874 with Key

hyorm v2) CG) Bleck Ke ace ra Cell Zhe wv -_
—
ra
Le Le? wen
SxS
Le
wo kere
ZZ ~~
| a | ee a
a <<

Dated this .Y day of Sof x 20 17 Zee SoA S/ CUE

Officer

Receipt of a copy of the within warrant is hereby acknowledged along with the inventory of the property
taken as above listed.

Dated this r day of So t 20 (T time: / LO f ; Aims O p.m.

EWCTH LOATH

Person from whose premises the property was taken

 

 

 

SCA-M28: Search Warrant (Affidavit and Complaint, Warrant, and Property Receipt) Page 3

Revision Date: 07/15/2016; Docket Code(s): MMIWAS .
